 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7   NELYN M MONGHIT, NOEL MAAMO,
 8                            Plaintiffs,                 CASE NO. 2:19-cv-02046-RAJ-BAT

 9          v.                                            ORDER GRANTING
                                                          CONTINUANCE OF STAY
10   ANTONY BLINKEN, in his Official
     Capacity as Secretary of State; JOHN C.
11   LAW, in his Official Capacity as Deputy
     Chief to the U.S. Embassy in Manila,
12   Philippines; MERRICK GARLAND, in his
     Official Capacity as Acting Attorney
13   General,

14                            Defendants.

15         Based on the parties’ Stipulation (Dkt. 17), and for good cause shown, it is ORDERED:

16         1)     The stipulated motion (Dkt. 17) is GRANTED;

17         2)     All case deadlines shall be stayed until September 2, 2021;

18         3)     The parties shall move to lift the stay or for a continuance of the stay on or before

19   September 2, 2021.

20         DATED this 5th day of May, 2021.

21

22                                                       A
                                                         BRIAN A. TSUCHIDA
23                                                       United States Magistrate Judge



     ORDER GRANTING CONTINUANCE OF
     STAY - 1
